DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 10, 12-14, 17, 18, 22, 24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno et al. [U.S. 2020/0107420 A1].
Regarding claims 1, 12 and 24, Ueno et al. discloses a circadian lamp, a holiday lamp, wherein the circadian lamp/holiday lamp [20, see figure 1] comprises: a light source [26, see figure 2], wherein the light source can generate light with at least one color temperature and/or brightness [abstract]; and a system [21] for controlling the light source [26]; the system comprises: a timing module [24], configured to acquire information about local time; and a lamp control module [23, 25], configured to control the light source [26] to operate in a color temperature control mode, wherein in the color temperature control mode, the lamp control module provides, on the basis of the information about the local time, the light source with a control signal, the control signal is used to adjust the color temperature and/or brightness of the light source (abstract, figures 2, 4-7 and 11-12, paragraphs 0029-0030, 0037-0038, 0045-0047, 0076).
Regarding claims 2 and 13, Ueno et al. discloses the lamp control module [23, 25] comprises: a correspondence data module [25], configured to acquire correspondence data between the local time and the color temperature and/or brightness, wherein the correspondence data represents correspondence between the local time and a color temperature and/or brightness at the local time (paragraphs [0029-0030, 0037-0038, 0045-0047, 0076]).
Regarding claims 3 and 14, Ueno et al. discloses the correspondence data between the local time and the color temperature and/or brightness is data representing the correspondence of various time periods of a day and color temperatures (paragraphs 0029-0030, 0037-0038, 0045-0047, 0076).
Regarding claims 6 and 18, Ueno et al. discloses the lamp control module further comprises: a control signal generating module [23], configured to generate the control signal according to the local time and the correspondence, wherein the control signal causes the lamp to operate at a corresponding color temperature and/or brightness at the local time; and a signal transmission module, configured to transmit the control signal to the lamp (paragraphs 0029-0030, 0037-0038, 0045-0047, 0076).
Regarding claims 10 and 22, Ueno et al. discloses the system further comprises: a special mode control module [see figure 4], configured to determine whether the local time corresponds to a predetermined date, and if the local time corresponds to the predetermined date, control the lamp to operate in a predetermined special mode (paragraphs 0029-0030, 0037-0038, 0045-0047, 0076).
Regarding claim 26, Ueno et al. discloses the light source comprises: at least one of a white LED, a red LED, a green LED and a blue LED (paragraph 049).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. in view of Eddins [U.S. 2016/0081166 A1].
Regarding claims 11 and 23, Ueno et al. discloses the predetermined date is a date of a day; and in the special mode, at least one of color temperature, brightness, color, illuminate direction, is changed according to a predetermined manner (figures 4-5, paragraphs 0029-0030, 0037-0038, 0045-0047, 0076). However, Ueno et al. does not clearly disclose the date is a date of a holiday.
Eddins teaches the system having the date is a date of a holiday (abstract, figure 1, paragraphs 0003 and 0046).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the system of Ueno et al. with the date of the holiday as taught by Eddins for purpose of providing an advantageous way of changing lighting effect while in a holiday.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. in view of Hasegawa et al. [U.S. 2018/0288862 A1].
Regarding claim 17, Ueno et al. discloses the circadian lamp configured to adjust the color temperature and/or brightness of the light source according to the control signal, but Ueno et al. does not clearly disclose the driving module. 
Hasegawa et al. teaches the driving module configured to adjust the color temperature and/or brightness of the light source according to the control signal (abstract, figure 2, paragraph 0039).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the lamp of Ueno et al. with the driving module as taught by Hasegawa et al. for purpose of providing an advantageous way of controlling the color temperature and/or brightness of the light source.
Allowable Subject Matter
Claims 4, 5, 7-9, 15, 16, 19-21 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claims 4, 5, 15, 16 and 25, each recites further features of the system or the lamp, which are not disclosed or suggested by the prior of record. Claims 7-9 and 19-21 depend on claims 5 and 16, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van De Sluis et al. U.S. 2010/0084996 discloses an interaction system and user interface for mimicking and controlling natural daylight such as by changing attributes of artificial light throughout the day or other time periods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875